FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 26 April 2013, Dame Nancy Rothwell, a Director of the Company notified us that, on 26 April 2013, she purchased 238 AstraZeneca PLC Ordinary Shares of $0.25 each at a price of 3320 pence per share. Following this purchase, Dame Nancy Rothwell has a total interest in 2,643 AstraZeneca shares. A C N Kemp Company Secretary 29 April 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:29 April2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
